Citation Nr: 1623935	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-03 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to June 2004 with service in Operation Iraqi Freedom (OIF).  He died on July [redacted], 2009.  The appellant is the divorced spouse of the Veteran appealing as the custodial parent of the Veteran's minor children.  The Veteran and the appellant had four minor children prior to his death; two children have reached the age of majority during the pendency of this appeal with two children continuing to be below the age of majority at the present time.  See Birth Certificates and Social Security cards submitted on September 7, 2010. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, which denied service connection for the cause of the Veteran's death.  This rating decision also stated that it was not taking into consideration whether there was any entitlement to accrued benefits as there were no pending claims at the time of the Veteran's death.  However the Board notes that a claim for total disability evaluation due to individual unemployability from service connected disabilities (TDIU) filed by the Veteran in November 2008 was denied by the RO in March 2009, less than six months before his death.  Thus, this TDIU claim was open and pending at the time of his death as the appellate period was not expired.  Additionally, the November 2008 TDIU claim alleged that one of the service-connected disabilities causing unemployability was a back disorder, which had been previously denied service-connection in an October 2007 unappealed rating decision.  Therefore, the November 2008 TDIU claim could be reasonably construed as containing a pending claim to reopen a previously denied claim for a back disorder less than a year prior to his death.  As there appears to be open and pending claims for accrued purposes, the Board refers these matters to the RO to address further.

In March 2016, the Appellant appeared at a Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in July 2016 and the cause of his death is listed as methadone intoxication.  The Appellant seeks service connection for the cause of his death, asserting that his service-connected post traumatic stress disorder (PTSD) caused or contributed to a drug abuse or addiction that culminated in his death.  At the time of his death, he was service connected for PTSD, seborrheic dermatitis of the scalp and paronychia of the left 4th toe.  In her testimony, she described the Veteran as not having issues with drugs until after his deployment in OIF and that early in his service he was not included to take medication.  Hearing transcript pages 1-7.  Alternately she asserts that the Veteran had issues with back and knee pain that he treated with prescribed pain medication and indicated that his military occupations specialties as a howitzer mechanic and petroleum fuel specialist involved heavy duty work that caused or contributed to his back problems.  Hearing transcript, pages 8-11.  The Veteran's service personnel records, including his DD-214 reveal his MOS and training to be consistent with the appellant's description in her testimony.  

Based on the record, additional development is necessary to properly adjudicate this claim.  The report of a December 2010 VA examination failed to have provided adequate rationale when the examiner stated that he would have to resort to speculation to address whether the Veteran's PTSD caused the drug overdose leading to his death.  The examiner noted that the Veteran's drug dependence and resulting overdose could be associated with a number of factors besides the PTSD, but in providing this opinion the examiner did not appear to fully address the complete evidence.  Indeed, the examiner did not reference the service treatment records were not referenced as, VA treatment records (49 pages uploaded to VBMS 3/27/09) addressing multiple incidents of hospitalizations for drug overdoses including a questionable suicide attempt noted in June 2007 or the earlier VA examination from September 2007 that diagnosed PTSD and also noted a history of benzodiazepine abuse.  The Board also notes that the December 2010 examiner did not have the benefit of reviewing the lay evidence provided by the appellant, including her contentions that his drug problems started after he was in OIF, which is supported by the service treatment records prior to his deployment some of which indicate he didn't take medication, or even abuse alcohol or tobacco.  See 3/00 treatment record in122 pg STR at p 113).  

Additionally, given the appellant's theory of entitlement based on the Veteran's MOS causing back and knee troubles (although service connection for both back and knee problems were denied in unappealed rating decisions years prior to his death, in October 2007 and June 2005 respectively) an examiner should further give an opinion as to whether his drug dependence resulted from any physical disorder potentially caused by his service.  The Board notes that he was treated in service for knee problems. (See 10/4/99 treatment record in 81 pg STRS at p 5 and 3/00 treatment record in122 pg STR at p 113).  He also was placed on profile for back problems while in the reserves, shortly after service.  (See 1/21/05 treatment record in 122 pg STR at p 27) and the RO in its October 2007 rating denying service connection for a back disorder acknowledged treatment for back problems in November 1996 that it deemed to be acute and transitory.  

When VA undertakes to obtain an opinion, the duty to assist requires that the opinion obtained be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007).  Therefore, an additional opinion must be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  An expert medical opinion should be obtained from a psychiatrist with regards to the etiology of the opioid abuse and/or addiction that culminated in the Veteran's  cause of death due to methadone intoxication.  The expert must be provided a complete copy of the Veteran's claim file.  The expert should address the following:  

(a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's drug abuse and/or dependency culminating in the fatal methadone intoxication is causally related to service, to include whether it was caused, or aggravated beyond natural progression by his service-connected PTSD? 

(b) if the Veteran's drug abuse and/or dependency culminating in the fatal methadone intoxication is not shown to have been caused or aggravated by his service- connected PTSD, it is at least as likely as not (a 50 percent or greater probability) that it was the result of any in-service injuries including to his back or knee incurred while engaged in his military occupational specialties as a howitzer mechanic and petroleum fuel specialist?  

In providing an opinion, the expert should review and comment on the Veteran's psychiatric and substance abuse history as set forth in the treatment records (particularly the 49 pages of VA treatment records uploaded to VBMS 3/27/09), to specifically include the significance, if any, of the multiple incidences of overdoses and his psychiatric history shown in these records.  The expert should also comment on the significance of the evidence presented by the appellant and supported by the service treatment records suggesting that the Veteran did not appear to have any substance abuse issues during service prior to being deployed to Iraq while participating in Operation Iraqi Freedom.  

The rationale for any opinion offered should be provided. If the expert is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the expert to use his or her medical expertise and training to render an opinion.  

2.  On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




